Case 1:20-mj-O0008 Document1 Filed 02/14/20 Page 1 of 6 PagelD #: 1

VO 07 Z
Filed 07/16/18 Page 1 of 2

Case 2:16-cr-00007-JPB-MJA Document 192 *SEALED*
PagelD #: 800

 

 

AO 442 (Rev. MILE) Arrest Warrant
Zz.

1000 80 87/ NITED STATES DISTRICT COURT sy:
1%87-O1C ~/0 16- vor the =

Northern District of West Virginia x

United States of America =
' ) =i
Y ) CaseNo. 2: 16cr7-1 pa

) wd

NELSON JOSEPH BOUCHER )
Defendant
ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) NELSON JOSEPH BOUCHER
who is accused of an offense or violation based on the following document filed with the court:

© Information © Superseding Information © Complaint

( Indictment © Superseding Indictment
O Violation Notice ( Order of the Court

(J Probation Violation Petition x Supervised Release Violation Petition

This offense is briefly described as follows:
See Attached Petition for Warrant or Summons for Offender Under Supervision

Date: Jul 16, 2018 CHERYL DEAN RILEY, Clerk
Issuing officer's signature

City and state: _Elkins, West Virginia Vai finn
Printed name and title
By: Julie Schoonover, Deputy Clerk

Return
, and the person was arrested on (date)

 

 

 

This warrant was received on (date)
at (city and state)

 

Date:
Arresting officer's signature

 

Printed name and title

 

 

 

 

 

 
Case 1:20-mj-O0008 Document1 Filed 02/14/20 Page 2 of 6 PagelD #: 2

\-A8- on, \- 6

Case 2:16-cr-00007-JPB-MJA Document 191*SEALED* Filed 07/16/18 Page 1 of 7

PagelD #: 793

PROD RC

(Rev, GUIS WYN)

United States District Court
for the
Northern District of West Virginia
Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: NELSON JOSEPH BOUCHER Case Number: 2:16CR7-1

Name of Sentencing Judicial Officer: Honorable John Preston Bailey, United States District Judge
Date of Original Sentence: August 16, 2016

Original Offense: Distribution of Hydrocedanc

Original Sentence: Twenty-one (21) months incarceration; Three (3) years supervised release

Type of Supervision: Supervised Release Date Supervision Commenced: March 1, 2018
SSL c erence meee ey a a NNT NNT ea SR TASTE TN TTD,

PETITIONING THE COURT

To issue a warrant

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number § Nature of Non-Compliance

i. Violation of Mandatory Condition: The defendant shall not commit another
federal, slate, or local crime.

2, iolation of Mandatory Condition: The defendant shall not unlawfully possess o
controlled_substanc: e defendant shall refrain from an lawful use of a

controlled substance.

3. iolation of Standard Condition 7: The def shall_refrain from excessive
use of Land shall not pure sess, use, distribute, or administer an

controlled substance or any paraphemalia related to any controlled substance.
except as prescribed by a physician.

4, ion of ory Condition: The defendant shal! not possess a firearm
ammunition, destructive device, or other dangerous weapon, as defi In]
U.S.C. §921.

On July 10, 2018, members of the United States Probation Office conducted a
home contact at the defendant's residence. During the home contact, officers
discovered the defendant to be in possession of; four empty straw sections, four
sealed straw sections containing what offender admitted to be heroin, one empty
black makeup case, one empty soft case, four hypadermic needles, two spoons,

 
Case 1:20-mj-0O0008 Document1 Filed 02/14/20 Page 3 of 6 PagelD #: 3

Case 2:16-cr-00007-JPB-MJA Document 191 *SEALED* Filed 07/16/18 Page 2 of 7
PagelD #: 794

Prabl2c -2- Petitlon for Warrant or Summons
for Offender Under Supervision

one small empty baggie, one small empty canister, 18 alcohol prep pads, 21 .22
caliber rounds of ammunition and | baton with nails driven through the end (see
attached pictures). The defendant verbally admitted the discovered items were
his and further admitted to intravenous heroin use.

Previous Reports of Non-Compliance:

1) On March 29, 2018, the defendant submitted a urinalysis specimen to the United States Probation
Office, The urinalysis specimen provided a presumptively positive result for methamphetamine, The
defendant provided a written voluntary admission to the use of methamphetamine on March 25, 2018,

No Court action was taken.

2) On June 12, 2018, the defendant reported to Code-A-Phone drug testing at the Grant County
Courthouse. Due to the defendant's physical appearance, he was questioned regarding the use of any
controlled substances, at which time, he provided a written voluntary admission for the use of opiates on
June 10, 2018.

No Court action was taken.

U.S, Probation Officer Recommendation: The probation officer has spoken with the defendant at length
in regards to his continued drug use. The defendant has been instructed to obtain individual substance
abuse treatment and/or inpatient rehabilitation; however, due to a recent back surgery, the defendant
claims he cannot attend treatment at this time, The undersigned fears the defendant has fallen into a
relapse that he cannot get out of and is a danger to himself and others around him. Court intervention {s
recommended at this time,

The term of supervision should be:

Revoked*

*The probation officer's request for a warrant is a recommendation that the offender be
detained pending a dispositional hearing.

 

 

 
Case 1:20-mj-0O0008 Document 1 Filed 02/14/20 Page 4 of 6 PagelD #: 4

Case 2:16-cr-00007-JPB-MJA Document 191 *SEALED* Filed 07/16/18 Page 3 of 7
PagelD #: 795

Probf2c o}- Petition for Warrant or Suntunons
for Offender Under Supervision

Respectfully submitted,

Matthew Bennett

U.S. Probation Officer
Date: July 12, 2018

By:

 

 

THE COURT ORDERS

The Issyance of a Warrant
[upon arrest detained and the petition in this matter be unsealed

[| Upon arrest released on (type) bond and the petition in this matter be unsealed

[| The Issuance of a Summons

[__] Other

[| No Action. A warrant has previously been requested pursuant to the original petition.

 

To Ib 201

Date

 

 

 
Case 1:20-mj-0O0008 Document1 Filed 02/14/20 Page 5 of 6 PagelD #: 5

_ Case 2:16-cr-00007-JPB-MJA D lent 191.*SEALED* _ Fi /18 Page 4 of 7

reveal ane af AERA FP DT CLES NTT anette tm AR

|
|
i
|
|

 
Case 1:20-mj-O0008 Document1 Filed 02/14/20 Page 6 of 6 PagelD #: 6

Case 2:16-cr-00007-JPB-MJA Document 191 *SEALED* Filed 07/16/18 Page 5 of 7

 

|
|

 

 

— CRS

 

 
